DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 35-43, in the reply filed on 09/16/2021 is acknowledged.

Status of the Claims
	Claims 12-23 and 35-50 are pending and are subject to this Office Action. Claims 1-11 and 24-34 have been cancelled. Claims 44-50 are new. Claims 12-23 are withdrawn. 

Claim Objections
Claims 45 and 47 are objected to because of the following informalities:  
Claim 45, line 2: “and t wherein” should read “and wherein”.
Claim 47, line 2; “on porous support structure” should read “on the porous support structure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is indefinite for omitting subject matter that is deemed essential to the Applicant’s invention. Claim 35 fails to disclose that the oil vapor is an oil vapor produced from conversion of plastic. The Applicant’s specification recognizes that cracking of plastics is different than cracking processes in oil refineries, such as FCC, wax cracking, and hydrocracking ([0039]), produces an oil vapor having unique entrained particulates, plastic fragments and liquid-phase products ([0056]), and the specification in its entirety, including the abstract and drawings, appears to only be directed to filtering oil vapors produced from plastics/polymers. Therefore, the claim is considered to be omitting essential subject matter from the method claim. For purposes of examination, claim 35 is considered to be directed to filter oil vapor produced by conversion of plastic molecules. 
Claim 35 is unclear for reciting “filtering particulates from the oil vapor” because it is not clear whether all particulates (solid and liquid particulates) present in the oil vapor are removed in the claimed step or if the filtering is directed only to solid particulates. Also, it is not clear based on the specification whether particulates are considered compounds that are distinct from plastic fragments or particulates. The specification, paragraphs [0008] and [0056], appears to 
Claims 36-49 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 35. 

Claim 44 is indefinite because it is unclear if the catalyst material recited in claim 35 is present in the catalytic membrane layer recited in claim 44. Claim 44 recites that the porous membrane comprises a catalytic membrane layer and claim 35 recites that the catalyst material is on the porous membrane. Therefore, one of ordinary skill would be made to believe that the catalytic membrane layer comprises the catalyst material of claim 35. However, dependent claims 46-49, recite that the cracking of the liquid oil and wax does not occur on the catalytic membrane layer, but rather on a porous support structure supporting the catalytic membrane layer. As such, it is unclear whether the catalytic membrane layer comprises the catalyst material recited in claim 35 or comprises a distinct catalyst material. Clarification is request. For purposes of examination, the catalytic membrane layer is considered not comprise the catalyst material recited in claim 35, since dependent claims 46-49 recite that the catalyst material is dispersed or found on the porous support structure.  

Claim 50 is indefinite for omitting subject matter that is deemed essential to the Applicant’s invention. Claim 50 fails to disclose that the oil vapor is an oil vapor produced from conversion of plastic. The Applicant’s specification recognizes that cracking of plastics is different than cracking processes in oil refineries, such as FCC, wax cracking, and hydrocracking ([0039]), produces an oil vapor having unique entrained particulates, plastic fragments and liquid-phase products ([0056]), and the specification in its entirety, including the abstract and drawings, appears to only be directed to filtering oil vapors produced from plastics/polymers. Furthermore, while the claim may recite filtering plastic particulates, it is not clear that the claimed plastic particulates are present due to the conversion of plastic or merely entrained in the oil vapor due to carry through contamination. Therefore, the claim is considered to be omitting essential subject matter from the method claim. For purposes of examination, claim 50 is considered to be directed to filter oil vapor produced by conversion of plastic molecules.

Claim 50 is indefinite for reciting “filtering plastic particulates” and “cracking fragments of the plastic particulates” because it is unclear how cracking of plastic particulates can occur if the plastic particulates are filtered in the first pores of the catalytic membrane. Claim 50 requires that the plastic particulates are filtered and therefore no plastic particulates or fragments would be expected to be present in the porous support structure to be cracked. As illustrated in Fig. 5 of the Applicant’s specification, fragments of plastic particulates are filtered by the catalytic membrane layer and thus no fragments are present in the porous support structure to be cracked. Additionally, paragraph [0057], recites that plastic fragments excluded by the membrane filter are sent back to the catalytic reaction zone. Therefore, it is unclear how cracking of plastic particulates is occurring in the second pores in the porous support structure. The Examiner notes that the specification states that the cracking catalyst present on/in the porous support structure functions to crack entrained liquid hydrocarbon oil or waxes in the oil vapor ([0057]; [0091]). Clarification is requested. 

Allowable Subject Matter
Claims 35-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination discloses a method of filtering an oil vapor produced from the conversion of plastic molecules as recited in claims 35 and 50. Specifically, no prior art appears to disclose treating an oil vapor comprising entrained particulates, liquid oil and wax, produced from the conversion of plastic molecules using a porous membrane comprising catalyst material, wherein the porous membrane filters particulates and the catalyst cracks liquid oil and wax; and no prior art appears to disclose treating an oil vapor comprising entrained plastic particulates, wherein plastic particles are filtered in the pores of a catalytic membrane layer and cracked in second pores of a porous support structure. 
Magrini et al. (US 2021/0024829 A1), directed to catalytic hot-gas filtration of biomass pyrolysis vapors, discloses a process for providing a gas or vapor to a catalytic hot-gas filter (CHGF) comprising a filter element and a catalyst ([0006]; [0085]). Magrini discloses that the CHGF filters char and alkali metals, while simultaneously performing upgrading reactions such as partial deoxygenation and/or alkylation on pyrolysis vapors ([0090]-[0093]). Magrini differs from the claimed invention in that Magrini is directed to treating gas or vapors produced from biomass and not necessarily plastic, and the catalyst material in the CHGF is used to not disclosed to be used for cracking entrained liquid oil or wax, or plastic particulates, but rather converting chemical species through deoxygenation or alkylation reactions. 

Hu et al. (US 2017/0209829 A1), directed to integrated membrane-pyrolysis system and methods, discloses a method of processing a mixture of heated vapors from a pyrolysis process (Abstract). Hu teaches a membrane that may include a metal containing coating that functions as a catalyst ([0030]). The heated gaseous products from pyrolysis are filtered through the membrane to separated compounds that have differing polarities and the catalyst functions to promote deoxygenation, hydrogenation, hydrodeoxygenation, hydrodesulfurization, hydrodenitrogenation or steam reforming ([0027]-[0030]). Hu differs from the claimed process in that the filter is not used to separate particulates and the catalyst does not crack entrained liquid oil and wax. 

Jones et al. (US 2014/0073824 A1), directed to pyrolysis vapor rapid filtration and conversion to fuel, discloses processes for decreasing entrained char and other contaminants in pyrolysis vapors in a moving bed granular filter (MBGF) (Abstract). Pyrolysis vapors are passed through a MBGF in which entrained particles are removed ([0025]). The MBGF may further comprise an upgrading catalyst that can catalyze hydrocracking ([0064]). Jones differs from the claimed invention in that Jones does not appear to explicitly disclose that the vapors are those produced from the conversion of plastic and does not disclose a filter comprising a porous membrane. The filter of Jones is a moving bed granular filter which one of ordinary skill would find structurally different from a porous membrane filter as claimed.

Alvin (U.S. Patent No. 6,863,868), directed to a catalytic enhanced filtration apparatus, discloses a hot gas filtration apparatus comprising a porous membrane and catalyst material on the porous membrane (Abstract). The catalytic filter is capable of removing particulates and the catalyst catalyzes reactions including tar cracking (col. 9, lines 46-56). Alvin discloses an apparatus would appear to be capable of performing the claimed method, however, does not appear to explicitly disclose a method for filtering oil vapor produced from plastic or that the apparatus is necessarily capable of filtering specific oils as required by the claims.

As such, claims 35-50 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772